Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Prat et al., US PGPUB 2012/0019419 hereinafter referenced as Prat in view of Sebastian et al., US PGPUB 2016/0188092 hereinafter referenced as Sebastian.




As to claim 1, Prat discloses a touch display device comprising: a display unit comprising a plurality of pixels disposed in an active area (active matrix flat screen E, fig. 1);
an antenna pattern disposed at an edge on the touch sensor unit in a state in which a planarization layer is interposed therebetween, the antenna pattern not overlapping a touch electrode and a touch routing line included in the touch sensor unit (e.g. antennas, figs. 3a-3e); and
a ground plane disposed in an identical layer to any one metal layer belonging to the display unit, the ground plane overlapping the antenna pattern (e.g. ground plane PM, fig. 2).
Prat does not specifically disclose an encapsulation unit disposed on the display unit, the encapsulation unit being configured to seal the plurality of pixels; a touch sensor unit comprising a plurality of touch sensors disposed on the encapsulation unit.
However, in the same endeavor, Sebastian discloses an encapsulation unit disposed on the display unit, the encapsulation unit being configured to seal the plurality of pixels (e.g. protective layer 49, fig. 4A);
a touch sensor unit comprising a plurality of touch sensors disposed on the encapsulation unit (e.g. touch sensing unit 48, fig. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Prat to further include Sebastian’s touchscreen designing method in order to improve the sensitivity of the device with intention of activating desired function effectively. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-13 are objected to as being dependent upon an objected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang, US PGPUB 2002/0152606 discloses a printed-on-display (POD) antenna is mounted on a wireless mobile personal terminal. The POD antenna is formed of conductive transparent material such as indium oxide doped with tin oxide (ITO). The POD antenna is printed on a glass substrate of display of the personal terminal by physical vapor deposition (PVD) or chemical etching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        12/4/2021